Oo CO SI DA UH FR WwW NH

MY NM NH NH BR BR RD ORD OR Oe ee ee aa ea a
aon DTD wh SF YW HY KF CO OO HR A KR Dp Fe Se

 

By
ad)
ir

JUN 05 2019

 

 

a

 

 

 
 

 

CLERK US DISTAICT COURT
SOUTHERN DISTRIET OF CALIFORNIA
BY ~— DEPUTY

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

EDNA AUGUSTINE, Case No.: 3:19-cv-0826-BEN-RBM

Plaintiff,
ORDER DENYING APPLICATION
Vv. TO PROCEED IN FORMA

NANCY A. BERRYHILL, PAUPERIS [Doc. 3]
Defendant.

 

 

 

Rather than paying the filing fee required by 28 U.S.C. § 1915, Plaintiff Edna
Augustine filed her civil complaint with an application to proceed in forma pauperis
(“IFP”). [Docs. 1, 3.] To proceed IFP, “an affidavit [of poverty] is sufficient which states
that one cannot because of his poverty pay or give security for costs . . . and still be able to
provide himself and dependents with the necessities of life.” Adkins v. EI. DuPont de
Nemours & Co., 335 U.S. 331, 339-40 (1948), At the same time, however, “the same
even-handed care must be employed to assure that federal funds are not squandered to
underwrite, at public expense, . . . the remonstrances of a suitor who is financially able, in
whole or in material part, to pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848,
850 (D.R.I. 1984). Facts regarding the affiant’s poverty must be stated “with some
particularity, definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940
(9th Cir. 1981).

3:19-cy-0826-BEN-RBM

 

 
Oo 6 Ss DA UO BF WY HY

MY NHN Be NY NY YY BY NY Be ee Be es ee Se ee ve
oN DO WH FF WY NY FEF SF ODO wm HT KDR A BR WH Ww BF OS

 

 

According to Plaintiff's application signed under penalty of perjury, Plaintiff
receives real property income of $1,600.00 per month and an additional $200.00 per month
for other self-employment. [Doc. 3 at J 1.] Plaintiff owns a home valued at $543,000.00
and a car valued at $13,000.00. Meanwhile, Plaintiffs total monthly expenses are
$2,830.00. [Doc. 3 at ff] 5, 8.] In light of Plaintiffs substantial assets and her monthly
income, the Court concludes that Plaintiff can afford to pay the filing fee in this case
without sacrificing the necessities of life. See Adkins, 335 U.S. at 339-40 (1948). Thus,
Plaintiff's IFP application is DENIED.

To maintain her action, Plaintiff shall pay the requisite filing fee by July 10, 2019.
If the filing fee is not paid by this date, the Clerk of Court shall close this case without
further order.

IT IS SO ORDERED.

DATED: May Gy , 2019

   

   

. RQVGER TBENTEZ
United States District Judge

3:19-cv-0826-BEN-RBM

 

 
